FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ASIF MUHAMMED and FARHANA                        No. 09-72138
ASIF,
                                                 Agency Nos.         A079-628-793
              Petitioners,                                           A079-628-794

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 11, 2013**
                               San Francisco, California

Before: HAWKINS, N.R. SMITH, and NGUYEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Muhammed Asif and Farhana Asif,1 natives and citizens of Pakistan, petition

for review of the decision of the Board of Immigration Appeals (BIA) affirming

the immigration judge’s (IJ) (1) denial of Muhammed’s application for asylum as

time-barred and (2) denial of Muhammed’s applications for withholding of

removal and protection under the Convention Against Torture (CAT), because he

was not credible. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

1.    We lack jurisdiction to review the IJ’s and the BIA’s determination that

Muhammed’s asylum application was time-barred. See 8 C.F.R. § 208.4(a)(4), (5);

see also Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam).

However, we have jurisdiction to determine whether Muhammed has demonstrated

an exception to the time bar, because there are no relevant facts in dispute. See id.

at 650. Muhammed argues that exceptions, changed circumstances and/or

extraordinary circumstances, should excuse his untimely filing. We disagree.

      First, Muhammed did not establish extraordinary circumstances, because he

did not reasonably pursue asylum after he lost his legal status. Extraordinary

circumstances do not include pursuing other avenues to maintain legal status.



      1
       Farhana Asif, Muhammed’s wife, is a derivative on his application for
asylum, and did not independently file her own applications.

                                          2
Second, Muhammed failed to establish changed circumstances that materially

affect his claim for asylum. Muhammed points to an increase of anti-American

sentiment. However, substantial evidence supports the IJ’s conclusion that this

change did not constitute a material change because Muhammed had experienced

difficulties prior to coming to the United States based on his employment with

American and British companies (for which he no longer works).

2.    Substantial evidence supports the BIA’s determination that Muhammed

failed to establish eligibility for withholding of removal, because Muhammed

failed to present credible testimony to support his claim. The IJ appropriately used

the country reports to discredit Muhammed’s general assertion that the Muhajir

Qaumi Movement - Haqiqi (MQM-H) never engaged in violence. See Jibril v.

Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005); Zheng v. Ashcroft, 397 F.3d 1139,

1143 (9th Cir. 2005). The record shows that Muhammed was active in the

MQM-H as a unit leader and stayed informed about day-to-day events in Pakistan.

Therefore, substantial evidence supports the IJ’s finding that his testimony that he

was unaware of the violence between the two rival MQM groups was implausible.

Because Muhammed asserts his membership in MQM-H is the basis of his

persecution, the role MQM-H plays in Pakistan goes to the heart of the matter. In

addition to finding that Muhammed’s testimony was inconsistent with country


                                          3
reports, the IJ conducted an individualized analysis and concluded that

Muhammed’s testimony was internally inconsistent and implausible. After

confrontation, Muhammed did not provide a reasoned explanation for the

inconsistencies. Therefore, in light of the adverse credibility finding,

Muhammed’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the BIA’s determination that Muhammed

failed to establish eligibility for protection under CAT. Muhammed’s CAT claim

was based on the same evidence as his asylum and withholding of removal claims.

Muhammed further cannot demonstrate eligibility for protection under CAT based

on the State Department reports. See Dhital v. Mukasey, 532 F.3d 1044, 1051-52

(9th Cir. 2008). The record does not compel a different conclusion.

      PETITION FOR REVIEW DENIED.




                                           4